Citation Nr: 1400739	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-05 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mare Island, California



THE ISSUE

Entitlement to payment or reimbursement for emergency medical treatment provided by Shasta Regional Medical Center on July 31, 2009.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decision by the Department of Veterans Affairs (VA) Northern California Healthcare System that denied a claim for payment of the cost of medical treatment provided to the Veteran by Shasta Regional Medical Center on July 31, 2009.


FINDINGS OF FACT

1.  The Veteran received medical treatment at Shasta Regional Medical Center on July 31, 2009; the treatment was not for a service-connected disorder and was not pre-authorized by VA.  

2.   The Veteran's symptoms at the time were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from emergency treatment provided to the Veteran by Shasta Regional Medical Center on July 31, 2009, are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision below grants the benefit requested by the Veteran.  Therefore, no discussion of VA's duty to notify and assist is necessary.
Applicable Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is 
a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

The present action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

Evidence and Analysis  

The Veteran has no service-connected disabilities.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.

The file contains VA insurance verification dated in February 2007 showing the Veteran to be covered by Medi-Cal effective from December 11, 2001.

Treatment records from Shasta Regional Medical Center (RMC) show the Veteran presented to the emergency room (ER) at 10:30 pm on Friday, July 31, 2009, complaining of "blown eardrum" in the right ear, manifested by earache with bleeding; he also stated he was able to blow air through the ear.  He identified VA as his insurer and stated he had been seen by VA one week before for otitis.  The Veteran was noted to be in no distress.  The eardrum was obscured, but examination of the ear was otherwise normal.  The clinical impression was perforated eardrum.

The Originating Agency issued the decision on appeal in September 2010, denying the claim because the Veteran had no service-connected disabilities and because he was shown to have other health coverage.

The Veteran submitted a notice of disagreement in October 2010 in which he asserted that he had been in the care of VA for an ongoing ear infection when he went to the Shasta RMC emergency room due to severe earache.  The Veteran asserted that his wife performed internet research on remedies to control his pain until he was able to go to the VA urgent care clinic the following Monday, and that during such research the Veteran discovered he probably had a broken eardrum and that he should seek emergency treatment to prevent infection from traveling to the brain.  The Veteran asserted that VA should pay the claim because he had no other health insurance, because he was under VA care at the time and because delay in seeking treatment could have been hazardous to his health.

The Originating Agency issued a statement of the case (SOC) in December 2010 that continued the denial of the claim, based on a determination that VA facilities were available for non-emergency services.  The SOC noted the Veteran had been seen by VA on July 24, 2009, and advised to return to clinic in 3-4 days if the infection had not resolved.

The Veteran submitted a Substantive Appeal in January 2011 reiterating that prior to the date in question he had already been treated by VA for an ear infection, and had been provided ear drops.  On the evening in question he experienced a ringing in his ears and severe pain; he performed internet research that advised him to seek medical treatment.  The VA facility was closed, and the Veteran sought treatment at Shasta RMC because he thought the infection could have been life-threatening.

The Originating Agency has essentially cited two reasons for denying payment or reimbursement for the claimed charges: first, because the Veteran had a third-party payer (Medi-Cal), and, second, because the situation was not an emergency.

In regard to the first determination (third-party payer): the Originating Agency documented the Veteran had Medi-Cal coverage as late as 2007, although on appeal the Veteran denies having had insurance coverage on the date in question (July 2009).  At any rate, under the amended regulation it is no longer a bar to payment or reimbursement to have a third-party payer, so the remaining question for resolution is whether the situation was an emergency.

The Veteran has credibly asserted that he believed, based on his review of articles on the internet, that he had to seek medical treatment or risk brain injury.  The Board is satisfied that this belief satisfies the standard of acute symptoms (ruptured eardrum with pain and bleeding) of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine (through his internet research) could reasonably expect the absence of immediate medical attention to result serious dysfunction of a bodily organ (the brain).  Thus, the situation was a qualifying emergency.

In summary, the Veteran's decision to seek immediate medical attention was reasonably prudent, and it appears that VA facilities were not immediately available.  While the question of a third party payer (Medi-Cal) is not resolved, the presence of such a payer is no longer a bar to payment for qualifying emergency services.  The Board accordingly finds the criteria for payment or reimbursement under the Millennium Bill Act are met.  
  

ORDER

Entitlement to payment or reimbursement for emergency medical treatment provided by Shasta Regional Medical Center on July 31, 2009, is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


